Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jason Allen Woody appeals the district court’s orders denying his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006), and his motion for reconsideration of the denial of his § 3582(c) motion. We have reviewed the record and find no abuse of the district court’s discretion. See United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004) (standard). Accordingly, we affirm for the reasons stated by the district court. United States v. Woody, No. 5:06-cr-00040-1 (S.D.W.Va. Nov. 17, 2009; Dec. 1, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.